 1   MATTHEW RODRIQUEZ, State Bar No. 95976                   HANSON BRIDGETT LLP
     Acting Attorney General of California                    PAUL B. MELLO, State Bar No. 179755
 2   MONICA N. ANDERSON, State Bar No. 182970                 SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                        LAUREL E. O’CONNOR, State Bar No. 305478
 3   DAMON MCCLAIN, State Bar No. 209508                      DAVID C. CASARRUBIAS, State Bar No. 321994
     Supervising Deputy Attorney General                        1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                    Walnut Creek, CA 94596
     LUCAS HENNES, State Bar No. 278361                          Telephone: (925) 746-8460
 5   NAMRATA KOTWANI, State Bar No. 308741                       Fax: (925) 746-8490
     Deputy Attorneys General                                    E-mail: PMello@hansonbridgett.com
 6    1300 I Street, Suite 125                                Attorneys for Defendants
      P.O. Box 944255
 7    Sacramento, CA 94244-2550                               ROMAN M. SILBERFELD, State Bar No. 62783
      Telephone: (916) 210-7323                               GLENN A. DANAS, State Bar No. 270317
 8    Fax: (916) 324-5205                                     ROBINS KAPLAN LLP
      E-mail: Lucas.Hennes@doj.ca.gov                           2049 Century Park East, Suite 3400
 9   Attorneys for Defendants                                   Los Angeles, CA 90067-3208
                                                                Telephone: (310) 552-0130
10                                                              Fax: (310) 229-5800
                                                                E-mail: RSilberfeld@RobinsKaplan.com
11                                                             Special Counsel for Defendants

12                              IN THE UNITED STATES DISTRICT COURT

13                            FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                         SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                                 2:90-cv-00520 KJM-DB (PC)
17
                                               Plaintiffs, TWELFTH JOINT UPDATE ON THE
18                                                         WORK OF THE COVID-19 TASK
                    v.                                     FORCE
19

20   GAVIN NEWSOM, et al.,

21                                          Defendants.

22

23         This report provides the parties’ twelfth COVID-19 Task Force joint update and covers

24   issues discussed since the eleventh joint update filed on February 19, 2021. 1 This report covers

25
     1
        At the June 26, 2020 status conference, the Court directed the parties to file a joint report with
26   updates “on the work of the Task Force” by July 15, 2020 and “every two weeks thereafter.”
     (ECF No. 6741.) The Court modified this schedule on August 26, 2020, directing the parties to
27   file COVID-19 Task Force updates every other Friday by 12:00 p.m., beginning on August 28,
     2020. (ECF No. 6837.) On September 25, 2020, the Court extended the deadline to file the sixth
28   joint update to October 2, 2020 at 12:00 p.m. and directed that further joint updates be filed every
     [3707178.7]                                      1
                         Twelfth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   the Forty-Seventh (March 2, 2021) and Forty-Eighth (March 16, 2021) COVID-19 Task Force

 2   meetings and various small workgroup meetings between representatives from Defendants and

 3   the Special Master’s team. Unless otherwise indicated, the small workgroup meetings include

 4   members of Defendants’ leadership and the Special Master’s team, and not Plaintiffs. The

 5   Special Master typically holds weekly meetings with Plaintiffs to update them on the status of the

 6   workgroups.

 7   I.        UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
 8                 A.     CDCR’s Report On COVID-19 Cases, Testing, and Vaccines

 9                 CDCR reported the following vaccination statistics as of March 12, 2021. Systemwide,

10   approximately 58% of COVID-19 naïve patients have been vaccinated. At least first doses of

11   vaccine have been offered to 67% of incarcerated patients, and the overall acceptance rate is 66%.

12   Acceptance rates are higher for at-risk populations, with 89% acceptance among COVID-19

13   naïve people age 65 or greater, and 83% acceptance among COVID-19 naïve people with a

14   COVID-19 weighted risk score of 3 or greater. All clinical and custody staff working at

15   institutions have been offered vaccination. Approximately 22,701 or 42% of institution-based

16   staff have received at least first doses through CDCR and 26,022 or 40% of all staff have received

17   at least first doses through CDCR. Approximately 1,495 or 71% of MHSDS staff have received

18   at least first doses through CDCR. CDCR is providing education to incarcerated people and staff

19   and hopes to increase acceptance rates.

20                 Consistent with public health guidelines, CDCR will offer vaccination to all incarcerated

21   people, including previously-infected patients. CDCR reported that it is taking various actions to

22   further encourage vaccination among staff and patients, including education, repeatedly and

23   consistently offering vaccination to those who have refused, and pursuing the new single-dose

24   Johnson & Johnson vaccine.

25                 The following table shows CDCR’s report on the total number of confirmed COVID-19

26   cases, currently active, resolved to date, currently hospitalized, hospitalized to date, deaths to

27
     four weeks. (ECF No. 6886.)
28
     [3707178.7]                                             2
                            Twelfth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   date, and the number and percentage of those cases who are Coleman class members and their

 2   level of care.
            COVID                  Total              MHSDS Patients Only                  MHSDS patients
 3
              Result             Patients                                                   as % of total
 4      Active                  63            26 (22 CCCMS, 2 EOP, 1 ICF, 1                     41%
                                              ACUTE, 0 MHCB)
 5         Resolved             43,982        12,997 (10,790 CCCMS, 2,010 EOP,                    30%
                                              112 ICF, 47 ACUTE, 38 MHCB)
 6                              44,045        13,023 (10,812 CCCMS, 2,012 EOP,                    30%
           TOTAL
 7         Active +                           113 ICF, 48 ACUTE, 38 MHCB)
           Resolved
 8         (as of March
           15. 2021)
 9         Currently            5             3 (2 CCCMS, 0 EOP, 1 ICF, 0                         60%
           Hospitalized                       ACUTE, 0 MHCB)
10
           (as of March
11         15, 2021)
           Cumulative           1,276         441 (357 CCCMS, 70 EOP, 12 ICF, 1                   35%
12         Hospitalized                       ACUTE, 1 MHCB)
           (as of March
13         15, 2021)
14         Deaths (as of        216           83 (69 CCCMS, 13 EOP, 1 ICF, 0                      38%
           March 15,                          ACUTE, 0 MHCB)
15         2021)

16
                   CDCR reports that the resolved cases reported above only include patients who are in a
17
     CDCR institution at the time the data is pulled. This is a subset of patients tracked on the public
18
     COVID-19 tracker website, which includes patients who have left CDCR. CDCR reports the
19
     above hospitalization numbers include re-admissions of some patients who were discharged and
20
     then re-admitted, and includes hospitalizations of patients who are no longer in CDCR custody.
21
     CDCR reports this number includes all hospitalizations since March 2020 that occurred 3 days
22
     before through 21 days after a patient’s first positive COVID test, but excludes patients who were
23
     COVID-19 positive and admitted to outside hospitals for reasons other than COVID-19.
24
                   According to CDCR, as of March 16, 2021, it had tested 119,884 unique incarcerated
25
     people and formerly incarcerated people. According to CDCR’s publicly available Population
26
     COVID-19 Tracking dashboard reports, as of March 14, 2021, CDCR’s rate of confirmed cases
27
     per 1,000 incarcerated people (519.3 per 1,000) is higher than the rates in California (91.7 per
28
     [3707178.7]                                             3
                            Twelfth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   1,000) and the United States (89.3 per 1,000).

 2         As of March 16, 2021, CDCR has designated twenty-four 2 institutions as closed to

 3   movement of incarcerated people not considered “resolved” COVID-19 patients. The closed

 4   designations for California Correctional Women’s Facility, North Kern State Prison, and Wasco

 5   State Prison are qualified by an exception for Reception Center intake.

 6         A.    DSH Report Regarding COVID-19 Cases, Facilities, and Vaccines
 7         At the March 16, 2021 Task Force meeting, DSH reported that it has continued offering

 8   vaccination to all patients across its five hospitals and has made vaccination information publicly

 9   available at the following website: https://www.dsh.ca.gov/COVID-19/Vaccination.html. All

10   DSH staff and patients are eligible. DSH’s website reports, as of March 17, 2021, a total of 8,277

11   vaccines have been administered to patients and 14,161 vaccines have been administered to staff,

12   including first and second doses. Although the website does not show data specific to the

13   Coleman units, it shows at least first doses have been administered to 74% of patients and 70% of

14   staff at DSH-Atascadero; 77% of patients and 60% of staff at DSH-Coalinga; and 72% of patients

15   and 59% of staff at DSH-Patton.

16         As of March 16, 2021, DSH reports it has performed 63,047 tests on a cumulative total of

17   7,090 patients across all five hospitals. A total of 1,877 patients (including non-Coleman

18   patients) and 1,935 staff have tested positive to date, with a total of 14 patients and 11 staff

19   testing positive in the past 14 days across the five hospitals. A total of 57 patients have died to

20   date, none of whom are Coleman class members.

21         As of March 16, 2021, DSH-Atascadero has had a cumulative total of 18 COVID-19

22   positive Coleman patients. No Coleman patients are currently symptomatic or positive for

23   COVID-19. DSH-Atascadero has no units on quarantine, and no active isolation units.

24

25

26          2
                 The eleven CDCR institutions currently open to movement are: Avenal State Prison,
     California Institution for Men, California Institution for Women, California Medical Facility,
27   California Rehabilitation Center, Chuckawalla Valley State Prison, Correctional Training
     Facility, Kern Valley State Prison, Ronald J. Donovan, Substance Abuse Treatment Facility, and
28   San Quentin.
     [3707178.7]                                       4
                       Twelfth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1         As of March 16, 2021, DSH-Coalinga has had no COVID-19 positive Coleman patients.

 2   DSH-Coalinga has 5 housing units on quarantine. One isolation unit is active.

 3         As of March 16, 2021, DSH-Patton has had a cumulative total of 2 COVID-19 positive

 4   Coleman patients. No Coleman patients are currently symptomatic or positive for COVID-19.

 5   DSH-Patton has 1 housing unit on quarantine, and no active isolation units.

 6   II.   UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
 7          DSH reported at the Task Force meetings that since DSH lifted its temporary suspension

 8   of admissions effective April 16, 2020, DSH has admitted a total of 175 Coleman class members,

 9   including 19 since the last Task Force update filed on February 19, 2021. As of March 16, 2021,

10   DSH reports there were 147 Coleman class members at DSH-Atascadero (with 108 available beds

11   and 1 bed on hold), 25 at DSH-Coalinga (with 25 available beds), and 12 at DSH-Patton (with 18

12   available beds). On January 12, 2021, due to a surge in COVID-19 cases, DSH suspended

13   admissions of all patient categories for 30 days except for Coleman patients and patients

14   categorized as Offenders with Mental Health Disorders. DSH reports it resumed admission of all

15   patient categories after the expiration of the 30 day suspension, or earlier at several hospitals.

16          DSH reported at the Task Force meetings it received a total of 6 new Coleman referrals

17   from CDCR since the last Task Force update filed on February 19, 2021. As of March 16, 2021,

18   Defendants report there are four patients awaiting admission to DSH-Atascadero, DSH-Coalinga,

19   and DSH-Patton, including zero ICF patients awaiting admission for more than 30 days. Of the

20   four patients awaiting admission to DSH-Atascadero, DSH-Coalinga, and DSH-Patton, two are

21   housed at institutions CDCR has closed to movement.

22   III. UPDATES ON THE CDCR AND DSH SMALL WORKGROUP ACTIVITIES.
23         The Special Master’s experts have held small workgroups with CDCR and DSH leadership,

24   without Plaintiffs or Defendants’ counsel, focused on specific topics.

25         A.    CDCR Workgroup
26          The CDCR small workgroup discussed desert institution transfers of EOP and CCCMS

27   class members. As of the March 2, 2021 task force meeting, Defendants reported they had

28   reduced the number of class members at desert institutions from 130 to 100 and were down to
     [3707178.7]                                    5
                       Twelfth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   three or four remaining EOP class members in those institutions. Defendants agreed to prioritize

 2   the remaining EOP class member transfers out of the desert institutions. The parties also agreed

 3   that transfers out of administrative segregation are high priority. CDCR reported that the small

 4   workgroup also discussed PIP and MHCB transfers, the status of the ISUDT program, the

 5   potential to increase group therapy in light of vaccine rollouts, vaccine competency evaluations in

 6   the CHCF PIP, and providing patients easier access to telephone calls.

 7             B.       DSH Workgroup
 8                 Defendants report that the DSH small workgroup continued to meet weekly to discuss

 9   individual and institutional level public health data for the purpose of ensuring safe transfers

10   during the December-January statewide COVID-19 surge and moving forward, including

11   transfers of patients pursuant to the March 1, 2021 updated temporary transfer guidelines

12   addressing patients with presumed immunity. Additionally, Defendants report that the DSH

13   small workgroup is being used to collaboratively review the CDCR waitlist to proactively assess

14   the current treatment needs of the individuals on the waitlist to identify patients who can be safely

15   transferred to DSH.

16   IV.           UPDATES ON OTHER KEY TASK FORCE TOPICS

17                 A.     Returning to Program Guide-Level Care and Roadmap to Reopening

18             At the March 2, 2021 Task Force meeting, CDCR reported it is discussing revisiting the

19   August 14, 2020 Roadmap to Reopening based on the patient population’s level of COVID-19

20   immunity due to vaccines and/or prior infection rather than new cases within each institution, but

21   was not prepared to share any proposal with the Task Force.

22             Also on March 2, 2021, Plaintiffs raised questions regarding how to pull data from the

23   Mental Health On Demand Reports to determine the number of standard confidential groups for

24   patients at the EOP, ICF, and Acute levels of care, as well as concerns about the low amount of

25   treatment scheduled and offered. On March 16, 2021, CDCR provided Plaintiffs with

26   information about how to run different queries of CDCR’s data system to show amounts of

27   treatment scheduled. The parties anticipate continuing to meet and confer on this issue.

28
     [3707178.7]                                             6
                            Twelfth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1             At the March 16, 2021 Task Force meeting, CDCR verbally reported on two examples of

 2   individual institution’s COVID-19 Mitigation Corrective Action Plans (CAPs). Following the

 3   meeting, Defendants provided a written summary of the status of the CAP process. The parties

 4   plan to continue to meet and confer about the CAP process in connection with providing Program

 5   Guide level treatment.

 6                 B.     Program Guide Departures

 7                 At the March 2 Task Force meeting, the parties discussed 114-A logs for patients in

 8   TMHUs and Shower and Yard in Segregation Compliance reporting. The parties have continued

 9   to meet and confer outside the full Task Force setting as memorialized in the last Program Guide

10   Departures Filing. See ECF 7086 at 7-8 (March 15, 2021).

11                 C.     Least Restrictive Housing (LRH)

12                 At the March 2, 2021 Task Force meeting Plaintiffs raised questions about the LRH

13   process in light of the zero referrals to DSH in the two prior weeks. At the March 16, 2021 Task

14   Force meeting, Defendants reported they undertook, with the participation of experts from the

15   Special Master’s team, to identify patients who could transfer to DSH. CDCR’s HCPOP team re-

16   reviewed all patients currently on the ICF waitlist to identify patients potentially eligible for

17   unlocked dorm settings and transfer to DSH, then IRU conducted clinical reviews to screen out

18   patients they considered to have contraindications for treatment at DSH. CDCR also identified all

19   ICF patients currently in a PIP with an LRH designation of unlocked dorms, and re-reviewed

20   those patients for potential eligibility or contraindications for transfer to DSH. CDCR identified a

21   total of 45 patients to review with DSH. Of those 45, CDCR and DSH have reviewed 11 and

22   agreed that 5 are clinically appropriate for referral to DSH. CDCR and DSH will continue to

23   review the remaining patients for potential transfer to DSH.

24                 Plaintiffs stated their position that one potential categorical disqualification for DSH

25   identified by Defendants—a polydipsia diagnosis—should not be a categorical disqualification

26   given DSH has units for treating such patients. Defendants agreed to discuss that in a small

27   workgroup meeting.

28                 Plaintiffs also requested information on whether Defendants planned to review the waitlist
     [3707178.7]                                            7
                             Twelfth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   and existing PIP census to identify patients eligible for lower LRH setting short of DSH, noting,

 2   in particular, the significant number of open beds in CMF L1.

 3   DATED: March 19, 2021                      Respectfully submitted,
 4
                                                ROSEN BIEN GALVAN & GRUNFELD LLP
 5

 6                                              By: /s/ Marc J. Shinn-Krantz
                                                    Marc J. Shinn-Krantz
 7

 8                                              Attorneys for Plaintiffs

 9   DATED: March 19, 2021                      MATTHEW RODRIQUEZ
                                                Acting Attorney General
10                                              Damon McClain
11                                              Supervising Deputy Attorney General

12
                                                By: /s/ Lucas L. Hennes
13                                                  Lucas L. Hennes
                                                    Deputy Attorney General
14

15                                              Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25

26

27

28
     [3707178.7]                                       8
                      Twelfth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
